DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities:  in line 2, it appears that “of” should be inserted after “plurality”.  Appropriate correction is required.
Claim 6 is objected to because of the following informalities:  in line 1, it appears that “to” should be inserted after “configured”.  Appropriate correction is required.
Claim 14 is objected to because of the following informalities:  in line 2, it appears that “of” should be inserted after “plurality”.  Appropriate correction is required.
Claims 19 and 20 are objected to because of the following informalities:  it appears that each of claims 19 and 20 should be “The method of” instead of “The system of” and has been treated as such.  Appropriate correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-5, 8, 12, 14, and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bedell et al. (US 2017/0365441 A1).
With respect to claim 1, Bedell et al. disclose a system to generate orientation maps, the system comprising: a measurement system (Fig. 4 - 90 - (EBSD) electron backscatter diffraction apparatus & paragraph 0036) configured to capture a plurality of images of a sample (paragraphs 0036 & 0039); and a computing device (Fig. 5 & paragraph 0045), in operable communication with the measurement system (paragraph 0043), wherein the computing device is configured to: align the plurality of images of the sample (paragraph 0039); process the aligned plurality of images to detect one or more regions of interest (Fig. 2 - 50, 52 & paragraph 0034); generate one or more electron channeling patterns (ECPs) (Fig. 1 - 104 & paragraph 0016) corresponding to the sample based on the one or more regions of interest (Fig. 2 - 52 & paragraph 0017); and generate an orientation map of the sample (Fig. 1 - 108 & paragraph 0022) based on the one or more ECPs (paragraph 0038).
With respect to claim 14, Bedell et al. disclose a method for performing orientation mapping, the method comprising: capturing, by a measurement system (Fig. 4 - 90 - (EBSD) electron backscatter diffraction apparatus & paragraph 0036), a plurality of images of a sample (paragraphs 0036 & 0039); and aligning, by a computing device (Fig. 5 & paragraph 0045) in communication with the measurement system (paragraph 0043), the plurality of images of the sample (paragraph 0039); processing, by the computing device, the aligned plurality of images to detect one or more regions of interest (Fig. 2 - 50, 52 & paragraph 0034); generating, by the computing device, one or more electron channeling patterns (ECPs) (Fig. 1 - 104 & paragraph 0016) corresponding to the sample based on the one or more regions of interest (Fig. 2 - 52 & paragraph 0017); and generating, by the computing device, an orientation map of the sample (Fig. 1 - 108 & paragraph 0022) based on the one or more ECPs (paragraph 0038).
With respect to claim 2, Bedell et al. disclose wherein the sample is at a distinct orientation in each of the plurality of images (paragraph 0039).
With respect to claims 4 and 16, Bedell et al. disclose wherein the computing device generates a distinct ECP for each pixel or each of a plurality of combinations of pixels in the aligned plurality of images (paragraph 0022).
With respect to claims 5 and 17, Bedell et al. disclose wherein the measurement system is configured to perform stage-rocking (paragraph 0039) and beam-rocking (paragraph 0016) to capture the plurality of images (paragraph 0016).
With respect to claim 8, Bedell et al. disclose wherein the measurement system is configured to prioritize a subset of the plurality of images (paragraph 0017) captured at specific angles and orientations (paragraph 0039).
With respect to claim 12, Bedell et al. disclose wherein a reduced subset of available pixels (paragraph 0017) are used to generate each ECP (paragraph 0041).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US 2017/0365441 A1) as applied to claim 1 above, and further in view of Bedell et al. (US 2018/0211378 A1).
With respect to claim 6, Bedell et al. (‘441) do not specifically disclose wherein the computing device is configured to mine ECP data to extract electron channeling contrast imaging (ECCI) images at an arbitrary beam-sample orientation to perform defect imaging.  Bedell et al. (‘378) disclose this (paragraphs 0018 & 0021 & 0057-0058 & 0072).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bedell et al. (‘441) to have the computing device be configured to mine ECP data to extract electron channeling contrast imaging (ECCI) images at an arbitrary beam-sample orientation to perform defect imaging, for the obvious reason of enabling the identification of defects, as taught by Bedell et al. (‘378).

Claims 9 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US 2017/0365441 A1) as applied to claims 1 and 14 above, and further in view of Ebata et al. (US 2013/0221351 A1).
With respect to claims 9 and 19, Bedell et al. do not specifically disclose wherein the computing device is configured to determine if a quality of the one or more ECPs satisfies a quality threshold.  Ebata et al. disclose this (paragraphs 0235-0236).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify Bedell et al. to have the computing device be configured to determine if a quality of the one or more ECPs satisfies a quality threshold, to ensure the ECPs are all sufficient quality.

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US 2017/0365441 A1) as applied to claims 1-2 and 14 above, and further in view of Meurtin (USPN 5,016,266).
With respect to claims 3 and 15, Bedell et al. disclose wherein the measurement system includes a stage that is configured to move the sample to an arbitrary beam-sample orientation (Fig. 3 - 86 & paragraphs 0035 & 0039), and wherein the distinct orientation for each of the plurality of images corresponds to a distinct beam-sample orientation (paragraph 0039).  Bedell et al. do not specifically disclose the stage is a motorized stage.  Meurtin discloses a motorized stage (Figs. 1 & 2 - 10 & column 3, lines 11-14).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the stage of Bedell et al. to be motorized, to provide means for presenting automatically and in succession the objects to be examined, as taught by Meurtin (column 2, lines 21-23).

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Bedell et al. (US 2017/0365441 A1) as applied to claim 1 above, and further in view of Hujsak et al. (US 2017/0213355 A1).
With respect to claim 11, Bedell et al. disclose wherein the computing device is configured to use an algorithm to generate a predictive model of orientation values for the sample that result in usable images to generate the one or more ECPs (paragraph 0041).  Bedell et al. do not specifically disclose the algorithm is a machine-learning algorithm.  Hujsak et al. disclose using a machine-learning algorithm to generate a predictive model of image values for the sample (paragraph 0019).  It would have been obvious to one of ordinary skill in the art at the time the invention was made to modify the algorithm of Bedell et al. to be a machine-learning algorithm, to provide image recovery from under-sampled images by exploiting the sparsity of natural signals, as taught by Hujsak et al. (paragraph 0029).
Allowable Subject Matter
Claims 7, 10, 13, 18, and 20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
Prior art fails to disclose a system to generate orientation maps, wherein the measurement system is configured to capture lattice parameter information for strain analysis by higher-order Laue zone detection, as claimed in claim 7.
Prior art fails to disclose a system to generate orientation maps, wherein, responsive to a determination that the one or more ECPs do not satisfy the quality threshold, the computing device is configured to capture additional images until the quality threshold is satisfied, as claimed in claim 10.
Prior art fails to disclose a system to generate orientation maps, wherein the computing device is configured to perform background subtraction and beam contamination correction to improve a quality of each of the one or more ECPs, as claimed in claim 13.
Prior art fails to disclose a method for performing orientation mapping, the method further comprising capturing, by the measurement system, lattice parameter information for strain analysis by higher-order Laue zone detection, as claimed in claim 18.
Prior art fails to disclose a method for performing orientation mapping, the method further comprising capturing, by the measurement device and responsive to a determination that the one or more ECPs do not satisfy the quality threshold, additional images until the quality threshold is satisfied, as claimed in claim 20.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JURIE YUN whose telephone number is (571)272-2497. The examiner can normally be reached 10:30 am - 7:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David J Makiya can be reached on 571 272-2273. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JURIE YUN/Primary Examiner, Art Unit 2884                                                                                                                                                                                                        



February 9, 2022